EXHIBIT 10.9 TERRITORY AND DEVELOPMENT SCHEDULE ADDENDUM TO THE AREA REPRESENTATIVE AGREEMENT EFFECTIVE FEBRUARY 26, 2007 TERRITORY AND DEVELOPMENT SCHEDULE ADDENDUM THIS ADDENDUM TO THE AREA REPRESENTATIVE AGREEMENT (this “Addendum”) is effective as of February 26th, 2007 (the "Effective Date"), regardless of the date of signatures, and amends and supplements the Area Representative Agreement dated as of December 1st, 2006 (the “Agreement”), between EVOS USA, INC. (“we,” “us” or “our”) and you, HEALTHY FAST FOOD, INC. (“you,” “your” or “Area Representative”).You and we are sometimes individually referred to as a "party" or collectively as the "parties." OPERATIVE TERMS The parties agree as follows: 1.Precedence and Defined Terms.
